          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 1 of 25



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Southern Division)

PALM TRAN, INC. – AMALGAMATED
TRANSIT UNION LOCAL 1577 PENSION                 Case No.: 21-cv-955
PLAN
301 N. Olive Avenue
West Palm Beach, FL 33401                              CLASS ACTION
                                                        COMPLAINT
– Individually and on Behalf of All Others
Similarly Situated –                              JURY TRIAL DEMANDED

                             Plaintiff,

              v.

EMERGENT BIOSOLUTIONS INC.
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
(Montgomery County)

ROBERT G. KRAMER SR.
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
(Montgomery County)

RICHARD S. LINDAHL
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
(Montgomery County)

SYED T. HUSAIN
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
(Montgomery County)

                             Defendants.




                                             i
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 2 of 25



       Plaintiff Palm Tran, Inc. – Amalgamated Transit Union Local 1577 Pension Plan

(“Plaintiff”) alleges the following upon personal knowledge as to allegations specifically

pertaining to Plaintiff and, as to all other matters, upon the investigation of counsel, which

included: (a) review and analysis of public filings with the United States Securities and

Exchange Commission (“SEC”) made by Emergent BioSolutions Inc. (“Emergent”) and other

related parties and non-parties; (b) review and analysis of press releases and other publications

disseminated by certain of the Defendants and other related non-parties; (c) review of news

articles, shareholder communications, conference calls and postings on Emergent’s website

concerning the Company’s public statements; and (d) review of other publicly available

information concerning Emergent and the Individual Defendants (as defined below). Plaintiff

believes that substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

I.     NATURE OF THE ACTION

       1.      This is a federal securities class action brought on behalf of all persons or entities

that purchased or otherwise acquired Emergent common stock from July 6, 2020 through March

31, 2021, inclusive (the “Class Period”), seeking to pursue remedies under the Securities

Exchange Act of 1934 (the “Exchange Act”). The action alleges that Defendants engaged in a

fraudulent scheme to artificially inflate the Company’s stock price in violation of Sections 10(b)

and 20(a) of the Exchange Act.

       2.      Emergent is a specialty biopharmaceutical company that develops vaccines and

antibody therapeutics for infectious diseases. In response to the COVID-19 pandemic, Emergent

signed deals with Johnson & Johnson (“J&J”) and AstraZeneca worth a combined $875 million

to provide contract development and manufacturing organization (“CDMO”) services to produce




                                                 1
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 3 of 25



the companies’ COVID-19 vaccine candidates, and received another $628 million from the

United States government as a part of Operation Warp Speed, for a total of $1.5 billion in

COVID-19 deals.

       3.      Following the deals, Emergent’s President and CEO, Robert G. Kramer Sr.

(“Kramer”), stated that the Company was “uniquely prepared to answer the call for [the]

COVID-19 pandemic” because of its “proven manufacturing capabilities in place.” Indeed,

throughout the Class Period, Defendants repeatedly assured investors of Emergent’s ability and

capacity to mass manufacture COVID-19 vaccines at its Baltimore manufacturing site. The

Company’s Senior Vice President, Syed T. Husain (“Husain”) touted that “Emergent stands

ready alongside leading innovators to rapidly deploy our [CDMO] services to help meet the

substantial demand for a vaccine – anchored on our foundational expertise in development and

manufacturing and propelled by our commitment to our mission – to protect and enhance life.”

       4.      The announced deals sent the Company’s stock soaring – peaking at over $134

per share on August 13, 2020. As discussed further below, however, the Company failed to

disclose to investors myriad issues at its Baltimore facility that would detrimentally affect its

ability to manufacture the vaccine.     For example, in April 2020, the FDA conducted an

inspection of the Company’s Baltimore Bayview facility, revealing a host of problems that led

the regulator to conclude the facility was not scaled to make the drug substance for millions of

vaccines. The FDA inspection found that Emergent had “deficient” containment areas for

holding rejected manufacturing components “to prevent contamination or mix-ups.” The FDA

further concluded that upgrades to technology and personnel were required before the Company

could even begin making the drug substance. The FDA’s lead investigator cited the Company for




                                               2
             Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 4 of 25



failing to train employees “in the particular operations they perform as part of their function and

current good manufacturing practices.”

        5.      Investors began to learn the truth on March 31, 2021, after the close of markets,

when media reports revealed that employees at Emergent’s Baltimore manufacturing facility

“mixed up” ingredients for the J&J and AstraZeneca vaccines, contaminating up to 15 million

doses of the J&J vaccine. It was further revealed that this was not an isolated incident and part

of a history of manufacturing issues at the Company’s plant.

        6.      Media outlets called the massive contamination a “significant setback and public

relations debacle” and highlighted longstanding contamination risks and quality control issues at

the Company’s facilities, leading to a string of FDA citations, including a persistent problem

with mold, poor disinfection of some plant equipment leading to growth of bacteria, the repeated

approval of raw materials that had not been fully tested, and poor employee training.

        7.      Additionally, it was further reported that by December 2020, Emergent was

forced to discard the equivalent of millions of AstraZeneca vaccine doses after they were spoiled

by bacterial contamination of equipment at the same Baltimore facility. In response to these

revelations, the Biden administration took the extraordinary action of placing J&J in charge of

Emergent’s Baltimore plant and prohibiting it from producing the AstraZeneca vaccine. To date,

not a single dose of any COVID-19 vaccine produced at the site has been released by the FDA

for distribution.

        8.      In response to this news, shares of Emergent’s stock price fell $14.29 per share, or

over 15% over the next two trading days, from a close of $92.91 per share on March 31, 2021, to

close at $78.62 on April 5, 2021.




                                                 3
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 5 of 25



       9.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common stock, Plaintiff and the other Class

members have suffered significant losses and damages.

II.    JURISDICTION AND VENUE

       10.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       12.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391(b) and

Section 27 of the Exchange Act (15 U.S.C. §78aa(c)). A substantial portion of the acts in

furtherance of the alleged fraud, including the preparation and dissemination of materially false

and misleading information and the effects of the fraud, have occurred in this Judicial District. In

addition, the Company’s headquarters is located in this District at 400 Professional Drive, Suite

400, Gaithersburg, Montgomery County, Maryland, 20879.

       13.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.   PARTIES

       14.     Plaintiff Palm Tran, Inc. – Amalgamated Transit Union Local 1577 Pension Plan,

as set forth in the accompanying certification, purchased Emergent common stock during the

Class Period, and suffered damages as a result of the federal securities law violations and the




                                                 4
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 6 of 25



false and/or misleading statements and/or material omissions alleged herein. Plaintiff’s address

is 301 N. Olive Avenue, West Palm Beach, Palm Beach County, Florida, 33401.

       15.     Defendant Emergent is a Maryland corporation with its headquarters located at

400 Professional Drive, Suite 400, Gaithersburg, Montgomery County, Maryland, 20879.

Emergent’s common stock is traded on the NYSE under the symbol “EBS.”

       16.     Defendant Robert G. Kramer Sr., at all relevant times, has served as the Chief

Executive Officer (“CEO”) and President of Emergent, and is a member of the Company’s

Board of Directors.     Defendant Kramer’s address is 400 Professional Drive, Suite 400,

Gaithersburg, Montgomery County, Maryland, 20879.

       17.     Defendant Richard S. Lindahl (“Lindahl”), at all relevant times, has served as the

Chief Financial Officer (“CFO”) of Emergent. Defendant Lindahl’s address is 400 Professional

Drive, Suite 400, Gaithersburg, Montgomery County, Maryland, 20879.

       18.     Defendant Syed T. Husain, at all relevant times, has served as a Senior Vice

President and Head of the Company’s CDMO business unit. Defendant Husain’s address is 400

Professional Drive, Suite 400, Gaithersburg, Montgomery County, Maryland, 20879.

       19.     Defendants Kramer, Lindahl, and Husain are collectively referred to hereinafter as

the “Individual Defendants.” The Individual Defendants, throughout the Class Period, because of

their positions with the Company, possessed the power and authority to control the contents of

Emergent’s reports to the SEC, as well as its press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market. Each

Individual Defendant, while serving as a senior executive of Emergent, was provided with copies

of the Company’s reports and press releases alleged herein to be misleading prior to, or shortly

after, their issuance, and had the ability and opportunity to prevent their issuance or cause them




                                                5
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 7 of 25



to be corrected. Because of their positions and access to material non-public information

available to them, each of these Defendants knew that the adverse facts specified herein had not

been disclosed to, and were being concealed from, the investing public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein, as those statements were

each “group-published” information, and were the result of the collective actions of the

Individual Defendants.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

       20.     Emergent, headquartered in Gaithersburg, Maryland, provides a variety of

products and solutions that address public health threats, including manufacturing for the

development of new vaccines. In April 2020, during the initial months of the COVID-19

pandemic, Emergent entered an agreement with J&J to provide its manufacturing facilities to

support J&J’s goal of supplying one billion doses of a COVID-19 vaccine. Under the deal,

valued at $135 million, Emergent would provide drug substance manufacturing services and

reserve large-scale manufacturing capacity for J&J.

       21.     On June 1, 2020, as part of Operation Warp Speed, the national program to

accelerate the development, manufacturing, and distribution of COVID-19 vaccines,

therapeutics, and diagnostics (medical countermeasures), the U.S. government awarded

Emergent an approximately $628 million contract to reserve manufacturing space and upgrade

its facilities. The government’s press release stated that “[b]efore a vaccine is even approved,

Emergent’s manufacturing capabilities will pave the way for drug companies with candidates

approaching approval to begin turning out doses.” The $628 million no-bid contract was one of




                                                6
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 8 of 25



the largest such awards at the time, leading Bloomberg to call Emergent “the ultimate Operation

Warp Speed company.”

       22.     On June 11, 2020 Emergent announced that it had signed yet another agreement.

Under this agreement, valued at $87 million, Emergent agreed to provide contract development

and manufacturing services and secure large-scale manufacturing capacity through 2020 to

support AstraZeneca’s COVID-19 vaccine candidate. In announcing this deal, Emergent’s

President and CEO Kramer stated, “[w]ith this agreement, we bring to our facilities two of the

five leading candidates being developed with U.S. government funding.”

       B.      Defendants’ False and Misleading Statements

       23.     The Class Period starts on July 6, 2020, when Emergent issued a press release

announcing that it had officially signed a five-year agreement for large-scale drug substance

manufacturing for J&J’s lead COVID-19 vaccine candidate. Under the agreement, valued at

$480 million for the first two years, Emergent would begin manufacturing J&J’s COVID-19

vaccine in 2021 at the Company’s manufacturing facility in Baltimore. In announcing the

agreement, Defendant Kramer highlighted the Company’s “manufacturing strength to address

the COVID-19 pandemic.” Defendant Husain added that Emergent had “the expertise and

capabilities to meet the long-term needs of [its] customers and provide ongoing commercial

manufacturing to benefit patients.”

       24.     Shortly thereafter, on July 27, 2020, Emergent issued a press release announcing

another deal with AstraZeneca to provide services to support production of its COVID-19

vaccine candidate. This deal, valued at approximately $174 million, also contracted Emergent to

produce drug substance manufacturing services at its Baltimore facility, beginning in 2020, at a

large scale for commercial supply. In the press release, Defendant Husain stated, “Emergent




                                               7
             Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 9 of 25



stands ready alongside leading innovators to rapidly deploy our [CDMO] services to help meet

the substantial demand for a vaccine – anchored on our foundational expertise in development

and manufacturing and propelled by our commitment to our mission – to protect and enhance

life.”

         25.    On July 30, 2020, the Company issued a press release reporting financial results

for its second quarter and six months ended June 30, 2020 and conducted an investor conference

call. During the call, Defendant Kramer asserted that “Emergent is uniquely prepared to answer

the call for [the] COVID-19 pandemic” with the Company’s “proven manufacturing capabilities

in place.”

         26.    On September 14, 2020, the Company presented at the Morgan Stanley Annual

Global Healthcare Conference, where Defendant Lindahl boasted that J&J and AstraZeneca

chose Emergent due to the Company’s “high-quality manufacturing…primarily in the Bayview

facility that we have, which was designed expressly for the purpose in partnership with the

government of dealing with an emergency just like COVID.” Lindahl added that Emergent’s

manufacturing sites can “handle a different set of applications and be set up to move very

rapidly, and that's exactly what we're doing right now.”

         27.    On November 5, 2020, Emergent reported financial results for the third quarter

and nine-month period ending September 30, 2020 and conducted an investor conference call. In

response to an analyst inquiry regarding Emergent’s ability to handle multiple COVID-19

vaccine clients, Defendant Husain assured during the call that the Company’s facilities

are “designed to handle multiple products… [the] facility in Baltimore, which is known as our

Bayview facility, so right now, that is predicated on multiple products being in there.”




                                                 8
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 10 of 25



       28.     On February 18, 2021, the Company reported financial results for the fourth

quarter and year ended December 31, 2020. During Emergent’s conference call with investors,

Defendant Kramer stated that Emergent was “playing a critical role in the fight against COVID-

19 with the development and manufacturing of clinical and commercial materials across our 3

CDMO service pillars for a variety of customers, most notably Johnson & Johnson,

AstraZeneca…” In response to analyst inquiry, Defendant Kramer stated, “Specific to J&J, you

know what they said in terms of their short-term goal is to provide as many as 100 million doses

to the U.S. government in the first half of 2021. And we’re right on schedule to support that.”

       29.     The above statements in ¶¶23-28 were materially false and/or misleading, and

failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose that: (i) Emergent’s Baltimore plant had a

history of manufacturing issues increasing the likelihood for massive contaminations; (ii) these

longstanding contamination risks and quality control issues at Emergent’s facility led to a string

of FDA citations; (iii) the Company previously had to discard the equivalent of millions of doses

of COVID-19 vaccines after workers at the Baltimore plant deviated from manufacturing

standards; and (iv) as a result of the foregoing, Defendants’ public statements about Emergent’s

ability and capacity to mass manufacture multiple COVID-19 vaccines at its Baltimore

manufacturing site were materially false and/or misleading and/or lacked a reasonable basis.

       C.      The Truth is Revealed

       30.     On March 31, 2021, after the close of markets, the New York Times published an

article reporting on the accidental contamination of COVID-19 vaccines developed by J&J and

AstraZeneca at the Emergent manufacturing plant in Baltimore. The New York Times article

stated that in late February 2021, employees at Emergent’s Baltimore manufacturing plant




                                                9
              Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 11 of 25



inconceivably “mixed up” ingredients of the two different COVID-19 vaccines, contaminating

up to 15 million doses of J&J’s vaccine and forcing regulators to delay authorization of the

plant’s production lines.

        31.       Further, the March 31, 2021 New York Times article noted that Emergent’s

massive vaccine lot contamination went undiscovered for days until J&J’s quality control checks

uncovered it, raising questions about Emergent’s failed training and supervision of its employees

during the production process.

        32.       On April 1, 2021, the Associated Press reported on Emergent’s “history of

violations,” noting that the FDA has repeatedly cited Emergent for problems such as poorly

trained employees, cracked vials and problems managing mold and other contamination in its

facilities.    The April 1, 2021 article highlighted that the FDA’s inspection of Emergent’s

Baltimore plant had faulted the Company for a series of quality control shortcomings.

        33.       Two days later, on April 3, the New York Times reported that the Biden

administration took the extraordinary action of putting J&J in charge of Emergent’s Baltimore

plant and prohibiting it from producing the AstraZeneca vaccine, an incredible blow for a

Company that had touted its “unique” preparedness and “proven manufacturing capabilities”

only months prior. The article called the “ingredient mix-up" and stripping of Emergent’s

control over its own plant “a significant setback and a public relations debacle.”

        34.       On this news, Emergent’s stock price declined precipitously from $92.91 at close

on March 31, 2021 down to $80.46 at the close of trading on April 1, 2021—a $12.45 drop

equating to over a 13% decline in share price. As more facts unfolded in the media, the

Company’s stock price continued to decline, closing at $78.62 on April 5, 2021.




                                                 10
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 12 of 25



       35.     Additionally, on April 6, 2021, the New York Times published another report,

citing undisclosed internal documents and interviews with current and former federal officials, as

well as Company employees. The April 6, 2021 New York Times article found Emergent to be

ill-equipped to take on the important manufacturing task of producing COVID-19 vaccines,

despite having received a $163 million federal contract to improve its facility and prepare for

high-volume production. Audits and investigations — including ones conducted in 2020 by J&J,

AstraZeneca, two federal agencies and Emergent’s own quality evaluators — found that

Emergent had not followed basic industry standards at its Baltimore facility, and identified

repeated shortcomings in efforts to disinfect and prevent contamination. Specifically, an audit

conducted for AstraZeneca highlighted the risks of viral cross-contamination, which experts

believe was responsible for tainting the millions of J&J doses.

       36.     Tellingly, the April 6, 2021 New York Times article also noted that the loss of the

J&J doses was not the first time Emergent had to throw out coronavirus vaccine for fear of

contamination, as between October 2020 and January 2021, Emergent discarded five lots of

AstraZeneca vaccine — each the equivalent of two million to three million doses — because of

contamination or suspected contamination. In November 2020, production of a batch of J&J

vaccine was also discarded after workers “hooked up” the wrong gas line and accidentally

“suffocated” the cells where the virus for the vaccine is grown. The next month, workers making

AstraZeneca’s vaccine deviated from manufacturing standards on average more than three times

a day, and about one-fifth of the deviations were classified as major.

V.     CLASS ACTION ALLEGATIONS

       37.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased or

otherwise acquired Emergent common stock during the Class Period and who were damaged


                                                11
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 13 of 25



thereby (the “Class”). Excluded from the Class are Defendants, members of the immediate

family of each of the Individual Defendants, any subsidiary or affiliate of Emergent and the

directors, officers and employees of the Company or its subsidiaries or affiliates, or any entity in

which any excluded person has a controlling interest, and the legal representatives, heirs,

successors and assigns of any excluded person.

       38.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Throughout the Class Period,

Emergent’s common stock was actively traded on the New York Stock Exchange (“NYSE”), an

open and efficient market, under the symbol “EBS.” Millions of Emergent shares were traded

publicly during the Class Period on the NYSE.            As of April 12, 2021, Emergent had

approximately 53.5 million shares of common stock outstanding. Record owners and the other

members of the Class may be identified from records maintained by Emergent and/or its transfer

agents and may be notified of the pendency of this action by mail, using a form of notice similar

to that customarily used in securities class actions.

       39.     Plaintiff’s claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       40.     Plaintiff will fairly and adequately protect the interests of the other members of

the Class, and has retained counsel competent and experienced in class and securities litigation.




                                                 12
         Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 14 of 25



       41.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             a. Whether the federal securities laws were violated by Defendants’ acts and

                omissions as alleged herein;

             b. Whether Defendants participated in and pursued the common course of conduct

                complained of herein;

             c. Whether documents, press releases, and other statements disseminated to the

                investing public and the Company’s stockholders during the Class Period

                misrepresented material facts about the business, finances, and prospects of

                Emergent;

             d. Whether statements made by Defendants to the investing public during the Class

                Period misrepresented and/or omitted to disclose facts about the business, finance,

                value, and performance of Emergent;

             e. Whether the market price of Emergent common stock during the Class Period was

                artificially inflated due to the material misrepresentations and failures to correct

                the material misrepresentations complained of herein; and

             f. The extent to which the members of the Class have been damaged and the proper

                measure of damages.

       42.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually




                                                 13
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 15 of 25



redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

VI.       UNDISCLOSED ADVERSE FACTS

          43.     The market for Emergent common stock was an open, well-developed and

efficient market at all relevant times. As a result of these materially false and misleading

statements and failures to disclose described herein, Emergent common stock traded at

artificially inflated prices during the Class Period. Plaintiff and the other members of the Class

purchased or otherwise acquired Emergent shares relying upon the integrity of the market price

of the Company’s stock and market information relating to Emergent, and have been damaged

thereby.

          44.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Emergent common stock, by publicly issuing false and misleading

statements and omitting to disclose material facts necessary to make Defendants’ statements, as

set forth herein, not false and misleading. Said statements and omissions were materially false

and misleading in that they failed to disclose material adverse non-public information and

misrepresented the truth about the Company, as well as its business and operations, as alleged

herein.

          45.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class. As described herein, during

the Class Period, Defendants made or caused to be made a series of materially false and

misleading statements about Emergent’s ability and capacity to mass manufacture COVID-19

vaccines at its Baltimore facility.




                                                  14
            Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 16 of 25



          46.   These material misstatements and omissions had the cause and effect of creating

in the market an unrealistically positive assessment of the Company and its financial well-being

and prospects, thus causing the Company’s stock price to be overvalued and artificially inflated

and/or maintained at all relevant times. Defendants’ materially false and misleading statements

made during the Class Period resulted in Plaintiff and the other members of the Class purchasing

the Company’s stock at artificially inflated prices, thus causing the damages complained of

herein.

VII.      LOSS CAUSATION

          47.   During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of Emergent stock

and operated as a fraud or deceit on Class Period purchasers of Emergent’s stock by failing to

disclose to investors that the Company had issues at its plant tasked with manufacturing

vaccines. When Defendants’ misrepresentations and fraudulent conduct were disclosed and

became apparent to the market, the price of Emergent stock fell precipitously as the prior

inflation came out of the Company’s stock price. As a result of their purchases of Emergent

stock during the Class Period, Plaintiff and the other Class members suffered economic loss.

          48.   By failing to disclose the true state of the Company’s business operations and

financial prospects, investors were not aware of the true state of the Company’s status.

Therefore, Defendants presented a misleading picture of Emergent’s business practices and

procedures. Thus, instead of truthfully disclosing during the Class Period the true state of the

Company’s business, Defendants caused the Company to conceal the truth.

          49.   Defendants’ false and misleading statements had the intended effect and caused

Emergent’s common stock to trade at artificially inflated levels throughout the Class Period. The




                                               15
         Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 17 of 25



stock price drops discussed herein caused real economic loss to investors who purchased the

Company’s common stock during the Class Period.

       50.     The declines in the price of Emergent common stock after the truth came to light

were a direct result of the nature and extent of Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of Emergent’s common stock price declines

negates any inference that the loss suffered by Plaintiff and the other Class members was caused

by changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the

other Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate

the prices of Emergent’s common stock and the subsequent decline in the value of Emergent

stock when Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

VIII. SCIENTER ALLEGATIONS

       51.     As alleged herein, the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company

during the Class Period were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws.

       52.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding Emergent, their control over, receipt and/or

modification of Emergent’s allegedly materially misleading statements and omissions, and/or

their position with the Company which made them privy to confidential information concerning

Emergent, participated in the fraudulent scheme alleged herein.




                                               16
           Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 18 of 25



IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
       MARKET DOCTRINE

       53.      At all relevant times, the market for Emergent common stock was an efficient

market for the following reasons, among others:

             a. Emergent’s common stock met the requirements for listing, and were listed and

                actively traded on the NYSE, a highly efficient market;

             b. As a regulated issuer, Emergent filed periodic public reports with the SEC;

             c. Emergent common stock was followed by securities analysts employed by major

                brokerage firms who wrote reports which were distributed to the sales force and

                certain customers of their respective brokerage firms. Each of these reports was

                publicly available and entered the public marketplace; and

             d. Emergent regularly issued press releases which were carried by national

                newswires. Each of these releases was publicly available and entered the public

                marketplace.

       54.      As a result of the foregoing, the market for Emergent common stock promptly

digested current information regarding Emergent from all publicly available sources and

reflected such information in Emergent’s stock price. Under these circumstances, all purchasers

of Emergent common stock during the Class Period suffered similar injury through their

purchase of Emergent common stock at artificially inflated prices and a presumption of reliance

applies.

       55.      A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because Plaintiff’s fraud claims are grounded in Defendants’ omissions of material fact

of which there is a duty to disclose. As this action involves Defendants’ failure to disclose



                                                17
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 19 of 25



material adverse information regarding Emergent’s business practices, financial results and

condition, and the Company’s internal financial controls—information that Defendants were

obligated to disclose during the Class Period but did not—positive proof of reliance is not a

prerequisite to recovery. All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered such information important in the making of

investment decisions.

X.     NO SAFE HARBOR

       56.     The federal statutory safe harbor provided for forward-looking statements under

certain circumstances does not apply to any of the allegedly false statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, they were not identified as “forward-looking statements” when

made, and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       57.     In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was

made, the speaker had actual knowledge that the forward-looking statement was materially false

or misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Emergent who knew that the statement was false when made.




                                                 18
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 20 of 25



XI.    COUNTS AGAINST DEFENDANTS

                                         COUNT I
 Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants

       58.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein. This claim is asserted against all Defendants.

       59.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and the other Class members, as alleged herein; (ii) artificially inflate

and maintain the market price of Emergent common stock; and (iii) cause Plaintiff and the other

members of the Class to purchase Emergent common stock at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

       60.     These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (c) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for Emergent’s common stock in violation of §10(b) of

the Exchange Act and Rule 10b-5 promulgated thereunder. Defendants are sued as primary

participants in the wrongful and illegal conduct charged herein. The Individual Defendants are

also sued herein as controlling persons of Emergent, as alleged herein.

       61.     Emergent and the Individual Defendants, individually and in concert, directly and

indirectly, by the use of means or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information about the business, business practices, operations and merger discussions of


                                                 19
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 21 of 25



Emergent as specified herein. These Defendants employed devices, schemes and artifices to

defraud, while in possession of material adverse non-public information and engaged in acts,

practices, and a course of conduct as alleged herein in an effort to assure investors of Emergent’s

business practices, which included the making of, or the participation in the making of, untrue

statements of material facts, and omitting to state material facts necessary in order to make the

statements made about Emergent and its business, in light of the circumstances under which they

were made, not misleading, as set forth more particularly herein, and engaged in transactions,

practices and a course of business which operated as a fraud and deceit upon the purchasers of

Emergent common stock during the Class Period.

       62.     The Individual Defendants’ primary liability, and controlling person liability,

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period; (ii) the Individual Defendants, by virtue of

their responsibilities and activities as senior executive officers of the Company, were privy to

and participated in the creation, development and reporting of the Company’s public statements;

(iii) the Individual Defendants enjoyed significant personal contact and familiarity with each

other and had access to other members of the Company’s management team, internal reports, and

other data and information about the Company’s financial condition and performance at all

relevant times; and (iv) the Individual Defendants were aware of the Company’s dissemination

of information to the investing public which they knew or recklessly disregarded was materially

false and misleading.

       63.     These Defendants had actual knowledge of the misrepresentations and omissions

of material facts set forth herein, or acted with reckless disregard for the truth in that they failed

to ascertain and to disclose such facts, even though such facts were readily available to them.




                                                 20
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 22 of 25



Such Defendants’ material misrepresentations and/or omissions were done knowingly or

recklessly, and for the purpose and effect of concealing Emergent’s true business practices and

future business prospects from the investing public and supporting the artificially inflated and/or

artificially maintained price of its common stock. As demonstrated by their overstatements and

misstatements of the Company’s business activities throughout the Class Period, Defendants, if

they did not have actual knowledge of the misrepresentations and omissions alleged, were

severely reckless in failing to obtain such knowledge by deliberately refraining from taking those

steps necessary to discover whether those statements were false or misleading.

       64.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Emergent common

stock was artificially inflated or maintained during the Class Period. In ignorance of the fact that

the market price of Emergent common stock was artificially inflated or maintained, and relying

directly or indirectly on the false and misleading statements made by Defendants, upon the

integrity of the market in which the securities trade, and/or on the absence of material adverse

information that was known to or recklessly disregarded by Defendants but not disclosed in

public statements by these Defendants during the Class Period, Plaintiff and the other members

of the Class acquired Emergent common stock during the Class Period at artificially inflated

prices and were damaged thereby.

       65.     At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known of the true performance, business

practices, future prospects and intrinsic value of Emergent, Plaintiff and the other members of

the Class would not have purchased or otherwise acquired Emergent common stock during the




                                                21
          Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 23 of 25



Class Period, or, if they had acquired such securities during the Class Period, they would not

have done so at the artificially inflated or maintained prices which they paid.

        66.     By virtue of the foregoing, Defendants each violated §10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        67.     As a direct and proximate result of the Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

                                            COUNT II
                          Violation of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        68.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        69.     The Individual Defendants were and acted as controlling persons of Emergent

during the Class Period within the meaning of Section 20(a) of the Exchange Act as alleged

herein. By virtue of their high-level positions with the Company, participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the Company’s actual

performance, the Individual Defendants had the power to influence and control and did influence

and control, directly or indirectly, the decision-making of the Company, including the content

and dissemination of the various statements which Plaintiff contends are false and misleading.

Each of the Individual Defendants was provided with or had unlimited access to copies of the

Company’s reports, press releases, public filings and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued, and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

        70.     In addition, each of the Individual Defendants had direct involvement in the day-

to-day operations of the Company and, therefore, is presumed to have had the power to control


                                                22
           Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 24 of 25



or influence the particular transactions giving rise to the securities violations as alleged herein,

and exercised the same.

       71.      As set forth above, Emergent and the Individual Defendants each violated §10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

controlling positions, the Individual Defendants are liable pursuant to §20(a) of the Exchange

Act. As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for judgment as

follows:

             a. Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

                Federal Rules of Civil Procedure on behalf of the Class defined herein;

             b. Awarding Plaintiff and the other members of the Class damages in an amount

                which may be proven at trial, together with interest thereon;

             c. Awarding Plaintiff and the other members of the Class pre-judgment and post-

                judgment interest, as well as their reasonable attorneys’ and experts’ witness fees

                and other costs; and

             d. Awarding such other relief as this Court deems appropriate.

XIII. JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                                   23
        Case 8:21-cv-00955-PX Document 1 Filed 04/19/21 Page 25 of 25



DATED: April 19, 2021              Respectfully Submitted,

                                            /s/                     _

                                   Mark Hanna (Federal Bar No. 16031)
                                   Roseann R. Romano (Federal Bar No. 19843)
                                   Charles A. Sinks (Federal Bar No. 21185)
                                   MURPHY ANDERSON PLLC
                                   1401 K Street NW, Suite 300
                                   Washington, DC 20005
                                   Phone: (202) 223-2620
                                   Fax: (202) 296-9600
                                   mhanna@murphypllc.com
                                   rromano@murphypllc.com
                                   csinks@murphypllc.com

                                   Local Counsel for Plaintiff

                                   Maya Saxena (pro hac vice forthcoming)
                                   Joseph E. White, III (pro hac vice forthcoming)
                                   Lester R. Hooker (pro hac vice forthcoming)
                                   SAXENA WHITE P.A.
                                   7777 Glades Road, Suite 300
                                   Boca Raton, FL 33434
                                   Telephone: (561) 394-3399
                                   msaxena@saxenawhite.com
                                   jwhite@saxenawhite.com
                                   lhooker@saxenawhite.com

                                   Steven B. Singer (pro hac vice forthcoming)
                                   SAXENA WHITE P.A.
                                   10 Bank Street, 8th Floor
                                   White Plains, New York 10606
                                   Telephone: (914) 437-8551
                                   ssinger@saxenawhite.com

                                   Counsel for Plaintiff




                                     24
